DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 02/28/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) and 103 rejections previously set forth in the previous office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the phone correspondence dated on 03/07/2022 with attorney Ardalan HajiKhalili. Examiner wishes to thank the attorney for their time and consideration regarding the correspondence.
The application has been amended as follows, for claim 9: 

9. A system for securing a video doorbell device, the system comprising: 
a housing for containing the video doorbell device; and a
 door hook mechanism comprising an inside bracket and an outside bracket configured to couple to one another to secure the video doorbell device within the housing, 
wherein the door hook mechanism is configured to secure the system to a door, and 
wherein each of the inside bracket and outside bracket comprise first and second opposed ends; 
wherein each of the inside bracket and outside bracket are connected to the housing at their respective first ends and comprise a cylinder locking tube at their respective opposed second ends; and 
wherein the inside bracket is rotatably connected to the housing.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a door hook mechanism with a first and second bracket portion that couple to one another to secure a device within a housing while securing the system to a door and where the first bracket portion contains a cylinder locking tube at the end. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claim 9 is allowed for the same reason as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Mota et al. (US 20110243545), Serramalera (US 20120182382, Campbell et al. (US 4817239), and Barber (US 3270333), either singularly or in combination fail . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483